Brown, J.
I concur in the conclusion, but do not assent to the proposition, if by inference or otherwise the opinion may he construed as so holding, that the contract, in so far as it provides that the failure of the purchaser to pay for the machine, or give his promissory note therefor, before-delivery thereof, discharges the warranty, is valid or enforceable. It might well be claimed that the contract in this respect imposes as a penalty for the failure of the purchaser to pay for the machine before delivery, or even an opportunity for inspection of the same, the forfeiture of a substantial and valuable right, namely, the right to apply to the courts for redress for a breach of the warranty, and therefore obnoxious and unenforceable.